Confidential Treatment Requested by Pac-West Telecomm, Inc.

AMENDMENT NO. 1
TO
DIAL ACCESS SERVICES AGREEMENT
 
THIS AMENDMENT NO. 1 to Dial Access Services Agreement (this “Amendment”) is
effective as of June 28th, 2002 (the “Amendment Effective Date”) by and between
Qwest Communications Corporation (“Customer”) and Pac-West Telecomm, Inc.
(“Pac-West”). Pac-West and Customer are sometimes collectively referred to
herein as the “Parties.” All defined or capitalized terms used herein shall have
the same meanings ascribed to them in the Agreement, unless specifically
otherwise provided in this Amendment No. 1.
 
WHEREAS, Pac-West and Customer entered into that certain Dial Access Services
Agreement effective as of January 31, 2002 (the “Agreement”);
 
WHEREAS, the Parties desire to modify the Agreement as more particularly
described below.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
1.
  Section 4 of the Agreement shall be deleted in its entirety and replaced by
the following Section 4:

 
“4. Minimum Service Commitment
 
Except as otherwise provided herein, Customer agrees to maintain the Ports set
forth below for the duration of the respective Service Terms (“Port
Commitment”). The Parties agree to work cooperatively to complete a deployment
plan within thirty (30) days after the Effective Date that will result in the
fastest reasonable delivery and activation for the entirety of the Port
Commitment.
 
Phase 1 Port Commitment: Minimum of [**] Ports activated within 45 days of the
Effective Date, at the locations set forth in Exhibit 4.
 
Phase 2 Port Commitment: Minimum of [**] additional Ports activated on or before
June 30, 2002, at the locations set forth in Exhibit 4.
 
Phase 3 Port Commitment: Minimum of [**] additional Ports activated the later of
January 1, 2003 or the date the Ports are accepted by Qwest in accordance with
Section 11 of the Agreement, at the locations set forth in Exhibit 4.
 
In the event that Qwest desires early activation of any Ports, Pac-West agrees
to exercise its commercially reasonable efforts, subject to resource and
personnel constraints, to accommodate Qwest’s request.”
 

2.
  All other terms and conditions in the Agreement shall remain in full force and
effect and be binding upon the Parties. This Amendment and the Agreement set
forth the entire understanding between the Parties as to the subject matter
herein, and in the event there are any inconsistencies between the two
documents, the terms of this Amendment shall control.

 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].


--------------------------------------------------------------------------------

Confidential Treatment Requested by Pac-West Telecomm, Inc.
IN WITNESS WHEREOF, an authorized representative of each Party has executed this
Amendment as of the dates set forth below.
 

QWEST COMMUNICATIONS CORPORATION  PAC-WEST TELECOMM, INC. By:  /s/ Gordon
Martin  By: /s/ Wallace W. Griffin Name: Gordon Martin  Name: Wallace W. Griffin
Title:  Executive Vice President - Wholesale Markets Title: Chairman and CEO 
Date:  July 16, 2002  Date: June 28, 2002

 
 
Confidential Information Redacted and Filed Separately with the Commission.
Omitted Portions Indicated by [**].
2
 
 
 
 
 